                    Case 1:18-cr-00715-AJN Document 77 Filed 03/22/20 Page 1 of 2
                              KASOWITZ BENSON TORRES                            LLP

                                                 1633 BROADWAY                                     ATLANTA
                                                                                                  HOUSTON
                                           NEW YORK, NEW YORK 10019
     Marissa E. Miller                                                                           LOS ANGELES
Direct Dial: (212) 506-1832                      (212) 506-1700                                     MIAMI
Direct Fax: (212) 835-5226
   MeMiller@kasowitz.com                       FAX: (212) 506-1800                                  NEWARK
                                                                                                SAN FRANCISCO
                                                                                                SILICON VALLEY
                                                                                                WASHINGTON DC




                                                         3/22/2020



                                                                     March 22, 2020



         Honorable Alison J. Nathan
         United States Courthouse
         40 Foley Square Courtroom 906
         New York, NY 10007


                 Re:     United States v. John Geraci 18-CR-00715

         Dear: Judge Nathan

                 We file this letter to respectfully request an extension of the March 23, 2020 surrender
         date for Mr. John Geraci to May 1, 2020 due to Mr. Geraci’s current medical condition. On
         Friday, March 20, 2020, Mr. Geraci notified his currently assigned Probation Officer, Mr. Jimmy
         Navarro, that he had been admitted to the Bapist Health South Florida Hospital. Mr. Geraci was
         experiencing heart issues as well as symptoms consistent with COVID-19. He was placed in an
         isolation unit in the hospital.

                 On Saturday, March 21, 2020, my partner Lyn Agre, was contacted by Officer Navarro,
         who requested we seek an extension of Mr. Geraci’s surrender date due to his current medical
         condition. Officer Navarro made audio-video contact with Mr. Geraci since Mr. Geraci’s
         hospital admission. Ms. Agre has since made contact with Mr. Geraci, and learned that as of
         today, Mr. Geraci has been diagnosed with pneumonia, which triggered his atrial fibrillation. On
         Friday, March 20, 2020, Mr. Geraci was tested for COVID-19 and is still waiting for his test
         results. Pursuant to CDC guidance, once released from the hospital, Mr. Geraci will have a
         mandatory 14 day quarantine period. Mr. Geraci was just informed he will be released from the
         hospital today. Attached, as Exhibit A, please find Mr. Geraci’s discharge documents from the
         Baptist Health South Florida Hospital.

               Counsel for Mr. Geraci has also received consent of Mr. Lenow, AUSA, for this
         temporary delay of Mr. Geraci’s surrender date to May 1, 2020. On or before that date we
             Case 1:18-cr-00715-AJN Document 77 Filed 03/22/20 Page 2 of 2
   KASOWITZ BENSON TORRES                             LLP
   Honorable Alison J. Nathan
   March 22, 2020
   Page 2



   should receive confirmation of the COVID-19 test results and Mr. Geraci’s medical condition to
   determine if a further delay of Mr. Geraci’s surrender date is medically necessary.

         For the above-stated reasons, Counsel for Mr. Geraci, with the consent of the
   Government and the United State Probation Department, respectfully requests a continuation of
   Mr. Geraci’s surrender date from March 23, 2020 to May 1, 2020.



                                                             Sincerely,
Defendant John Geraci's surrender date is                    Marissa E. Miller
hereby continued to May 1, 2020.
SO ORDERED.                                                  /s/ Marissa E. Miller
                                                             Lyn R. Agre

      SO ORDERED.        3/22/20                             /s/ Lyn R. Agre
                                                             Counsel for John Geraci




      Alison J. Nathan, U.S.D.J.
